ACCEPTED
                                                                                          03-15-00348-CV
                                                                                                  8251831
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    12/15/2015 4:36:40 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                           No. 03-15-00348-CV
                 ______________________________________            FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                           COURT OF APPEALS
                                                            12/15/2015 4:36:40 PM
                  THIRD JUDICIAL DISTRICT OF           TEXAS JEFFREY D. KYLE
                             AUSTIN, TEXAS                           Clerk
                 ______________________________________
                                TODD ENRIGHT
                                    Appellant,
                                        v.
  ASCLEPIUS PANACEA, LLC; ASCLEPIUS PANACEA GP, LLC; DAILY
     PHARMACY, LLC; DAILY PHARMACY GP, LLC; AND TOTH
     ENTERPRISES II, P .A. D/B/A VICTORY MEDICAL CENTER,
                                Appellees.
                 ______________________________________
                 UNOPPOSED MOTION TO WITHDRAW
                 ______________________________________
                On Appeal from the 98th Judicial District Court
                            of Travis County, Texas
                      Trial Court No. D-1-GN-14-004689
       Hon. Gisela D. Triana of the 200th Judicial District Court, Presiding
                   __________________________________

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Procedure 10 and Texas Rule of Appellate

Procedure 10.1, undersigned counsel, the law firm of Vinson & Elkins LLP,

hereby moves the Court for leave to withdraw as counsel for Appellant Todd

Enright (Enright).

      In support of this motion, counsel notes the following:
      1.     On November 10, 2014, Asclepius Panacea, LLC; Asclepius Panacea

GP, LLC; Daily Pharmacy, LLC; Daily Pharmacy GP, LLC; and Toth Enterprises

II, P.A. d/b/a Victory Medical Center (collectively, Appellees) filed their original

petition against QVL Pharmacy #181 GP, LLC, QVL Pharmacy #162 GP, LLC,

QVL Pharmacy Holdings, and Enright (collectively, Defendants) in the 98th

Judicial District Court of Travis County, Texas (No. D-1-GN-14-004689).

      2.     In November 2014, Vinson & Elkins LLP (Vinson & Elkins) was

retained to represent Enright in this matter.

      3.     On June 3, 2015, Enright appealed the district court’s May 15, 2015

denial of Enright’s special appearance. Defendants QVL Pharmacy #181 GP,

LLC, QVL Pharmacy #162 GP, LLC, and QVL Pharmacy Holdings (collectively,

the QVL Defendants) are not a party to this appeal. Briefing on this appeal was

completed on September 28, 2015, and oral argument was heard on November 4,

2015. This Court has not issued a ruling as of the date of this motion.

      4.     Vinson & Elkins now has good cause to withdraw from representing

Enright.

      5.     On November 20, 2015, Vinson & Elkins filed a motion to withdraw

in the district court. Enright and Appellees (Plaintiffs below) consented to the




                                           2
withdrawal.1 On December 10, 2015, the district court granted Vinson & Elkins’

motion to withdraw. A copy of the district court’s order granting withdrawal is

attached as Exhibit A to this motion.

       6.      A copy of this motion has been delivered to Enright via electronic

mail, and he has been notified in writing of his right to object to the motion. In

addition, a copy of this motion has been sent to Enright at his last known address

both by certified mail and by first-class mail.

       7.      Enright consents to this withdrawal.

       8.      Counsel for Plaintiffs consent to this withdrawal and do not oppose

this motion.

       9.      Enright’s last known address and telephone number are:

               Mr. Todd Enright
               P.O. Box 25
               Hinsdale, NH 03451

               850.570.4793

       WHEREFORE, Vinson & Elkins LLP prays that this Court enter an order

granting this Unopposed Motion to Withdraw.




1
  Counsel for QVL Defendants, who are not a party to this appeal, withdrew from representing
QVL Defendants on March 13, 2015. Because no new counsel has been named, the QVL
Defendants were unable to provide or withhold their consent to Vinson & Elkin’s withdrawal in
the district court.


                                             3
Date: December 15, 2015       Respectfully submitted,


                               /s/ Jennifer B. Poppe
                               Thomas S. Leatherbury
                               State Bar No. 12095275
                               2001 Ross Avenue, Suite 3700
                               Dallas, Texas 75201
                               Telephone: (214) 220-7700
                               Facsimile: (214) 999-7792
                               tleatherbury@velaw.com

                               Jennifer B. Poppe
                               State Bar No. 24007855
                               Michael A. Heidler
                               State Bar No. 24059921
                               Jonah Jackson
                               State Bar No. 24071450
                               VINSON & ELKINS L.L.P.
                               2801 Via Fortuna, Suite 100
                               Austin, Texas 78746
                               Telephone: (512) 542-8400
                               Facsimile: (512) 542-8612
                               jpoppe@velaw.com
                               mheidler@velaw.com
                               jjackson@velaw.com

                               Counsel for Appellant Todd Enright




                          4
                        CERTIFICATION OF CONFERENCE
      I hereby certify that on December 11, 2015, I conferred with counsel for
Appellees regarding this motion and was informed that Appellees do not oppose
this motion.


                                             /s/ Jonah Jackson
                                             Jonah Jackson



                            CERTIFICATE OF SERVICE
      I hereby certify that on December 15, 2015, a true and correct copy of the
foregoing document was served in accordance with the requirements of the Texas
Rules of Civil Procedure via electronic filing and email on the following counsel of
record:

      Eric J. Taube
      Paul Matula
      Rola Daaboul
      Taube Summers Harrison Taylor Meinzer Brown LLP
      100 Congress Avenue, 18th Floor
      Austin, Texas 78701
      etaube@taubesummers.com
      pmatula@taubesummers.com
      rdaaboul@taubesummers.com


                                             /s/ Jonah Jackson
                                             Jonah Jackson




                                         5
Exhibit A